JUDGMENT ORDER
THEODORE A. McKEE, Circuit Judge.
After considering the contentions raised by appellant, to-wit, that the District Court erred abused its discretion in denying Appellant’s emergency motion to stay enforcement of the court’s preliminary order of forfeiture for substitute asset.
On consideration whereof and in light of our disposition of United States v. Phillips, 589 Fed.Appx. 64 (3d Cir.2014) cert. denied, — U.S. -, 135 S.Ct. 2911, 192 L.Ed.2d 941 (2015), it is now here ORDERED AND ADJUDGED by this Court that the judgment of the said District Court entered July 25, 2013, be, and the same is hereby affirmed.